Fourth Court of Appeals
                              San Antonio, Texas
                                       
                                   JUDGMENT
                                       
                              No. 04-15-00573-CR
                                       
                           Dominic Stefan ANDERSON,
                                   Appellant
                                       
                                      v.
                                       
                              The STATE of Texas,
                                   Appellee
                                       
        From the 25th Judicial District Court, Guadalupe County, Texas
                         Trial Court No. 14-2309-CR-A
                  The Honorable William Old, Judge Presiding

        BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA
                                       
	In accordance with this court's opinion of this date, the judgment of the trial court is AFFIRMED.

	SIGNED July 13, 2016.


2971800-17907000_____________________________
Sandee Bryan Marion, Chief Justice